 



Exhibit 10.22

FIRST LETTER AMENDMENT

Dated as of February 10, 2005

Citicorp North America, Inc.,
as Administrative Agent
2 Penns Way
Suite 200
New Castle, Delaware 19720

          Re:     Great Wolf Resorts - Revolving Credit Facility

Ladies and Gentlemen:

          Reference is made to the Revolving Credit Agreement, dated as of
December 20, 2004, among GWR Operating Partnership, L.L.L.P. (the “Borrower”),
Great Wolf Resorts, Inc. (“Parent Guarantor”) and the subsidiaries of the
Borrower listed therein as subsidiary guarantors, or added thereto pursuant to
execution of a Guaranty Supplement, as guarantors, Citicorp North America, Inc.
(“CNAI”), as administrative agent (the “Administrative Agent”), the financial
institutions identified therein as lender parties (the “Lender Parties”), CNAI,
as collateral agent for the Lender Parties, Société Générale, as syndication
agent, Calyon New York Branch (“Calyon”), as documentation agent, and Citigroup
Global Markets Inc., SG Americas Securities, LLC and Calyon, as joint lead
arrangers and joint book running managers (the “Credit Agreement”). Capitalized
terms not otherwise defined herein shall have their respective meanings set
forth in the Credit Agreement.

          It is hereby agreed by you and us that the Credit Agreement is,
effective as of the date of this First Letter Amendment (this “First Letter
Amendment”), amended as follows:



  A.   Certain Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended as follows:



  1.   The definition of “Excluded Subsidiary” is amended in its entirety to
read as follows:

     “Excluded Subsidiary” at any time means (a) any direct or indirect
Subsidiary of the Borrower that is unable, or pursuant to Section 5.01(j)(ii)
will become unable, to guaranty the Obligations of the Loan Parties under the
Loan Documents at such time because it is or will be party to one or more
Excluded Subsidiary Agreements that prohibit such Excluded Subsidiary from
entering into the Guaranty set forth in Article VII or a Guaranty Supplement,
(b) any Limited Subsidiary and (c) the Preferred Securities Trust.



  2.   The following new definitions are inserted therein in proper alphabetical
order:

     “Junior Subordinated Securities” shall mean those certain junior
subordinated securities issued, in one of more tranches, by Parent Guarantor to
the Preferred Securities Trust, which securities shall be expressly subordinated
and subject in right of payment to all other indebtedness of Parent Guarantor.

GWR – First Letter Amendment

 



--------------------------------------------------------------------------------



 



     “Preferred Securities Trust” shall mean one or more trusts established in
connection with the issuance of the Trust Preferred Securities pursuant to a
trust agreement.

     “Trust Preferred Securities” shall mean any preferred securities issued by
the Preferred Securities Trust.



  B.   Debt Covenant. Section 5.02(b) of the Credit Agreement is hereby amended
by striking the word “and” at the end of clause (vii) thereof, replacing “.”
with “; and” at the end of clause (viii) thereof, and inserting the following
new clause (ix) thereto:

     “(ix) Junior Subordinated Securities issued by the Parent Guarantor in an
aggregate principal amount not to exceed $50,000,000 which are not secured by
any Liens and the corresponding Trust Preferred Securities issued by the
Preferred Securities Trust.”



  C.   Investments Covenant. Section 5.02(f) of the Credit Agreement is hereby
amended by striking the word “and” at the end of clause (vii) thereof, replacing
“.” with “; and” at the end of clause (viii) thereof, and inserting the
following new clause (ix) thereto:

     “(ix) Investments by the Parent Guarantor in the Preferred Securities Trust
solely to the extent necessary to facilitate the issuance of Trust Preferred
Securities.”



  D.   Negative Pledge Covenant. Section 5.02(m) of the Credit Agreement is
hereby amended by replacing “or” with “,” at the end of clause (ii) thereof and
inserting the following new clause (iii) thereto:

     “with respect to the Preferred Securities Trust, pursuant to any loan
documentation governing the issuance of Trust Preferred Securities permitted
under Section 5.02(b)(ix),”



  E.   Excluded Subsidiaries Covenant. Section 5.02(o) of the Credit Agreement
is hereby amended by inserting the following new phrase at the end of clause
(ii) thereof (immediately after the word “except” and before “(x)”):

     “(w) in the case of the Preferred Securities Trust only, in connection with
the incurrence by such Excluded Subsidiary of Trust Preferred Securities
permitted under Section 5.02(b)(ix),”

          This First Letter Amendment shall become effective as of the date
first above written when, and only when, the Administrative Agent shall have
received counterparts of (i) this First Letter Amendment executed by the
Borrower, the Administrative Agent and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this First Letter Amendment and (ii) the consent attached hereto
executed by each Guarantor. This First Letter Amendment is subject to the
provisions of Section 9.01 of the Credit Agreement. The Borrower represents that
the factual matters described herein are true and correct as of the date hereof.

          The Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this First Letter Amendment and any instruments and documents to be

GWR - First Letter Amendment

2



--------------------------------------------------------------------------------



 

\

delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 9.04 of the Credit Agreement.

          On and after the effectiveness of this First Letter Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this First Letter Amendment.

          The Credit Agreement (as specifically amended by this First Letter
Amendment), the Notes and each of the other Loan Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this First Letter
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under the Credit Agreement or any of the Loan
Documents, nor constitute a waiver of any provision of the Credit Agreement or
any of the Loan Documents.

          If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning a counterpart of this First Letter
Amendment to Thomas S. Hornbaker, Esq., of Shearman & Sterling LLP by facsimile
(646-848-8124), with six duplicate originals by overnight courier.

          This First Letter Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this First Letter Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this First
Letter Amendment.

          This First Letter Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

                          Very truly yours,
 
                        GWR OPERATING PARTNERSHIP, L.L.L.P.
 
                        By: GWR OP General Partner, LLC, its General Partner
 
                            By: GREAT WOLF RESORTS, INC., its sole member
 
                                By:   /s/ J. Michael Schroeder                  

              Name:   J. Michael Schroeder

              Title:   General Counsel and

                  Corporate Secretary

(Signatures continued on next page)

GWR - First Letter Amendment

3



--------------------------------------------------------------------------------



 



Agreed as of the date first above written:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent and as a Lender

         
By:
  /s/ Blake R. Gronich    

       

  Name: Blake R. Gronich    

  Title: Vice President    

SOCIÈTÈ GÈNÈRALE,
as a Lender

         
By:
  /s/ Thomas K. Day    

       

  Name: Thomas K. Day    

  Title: Managing Director    

CALYON NEW YORK BRANCH,
as a Lender

         
By:
  /s/ Bruno Delloor    

       

  Name: Bruno Delloor    

  Title: Director    

         
By:
  /s/ David Bowers    

       

  Name: David Bowers    

  Title: Director    

GWR - First Letter Amendment

4



--------------------------------------------------------------------------------



 



CONSENT

Dated as of February 10, 2005

          Each of the undersigned, as Guarantor under the Guaranty set forth in
Article VII of the Revolving Credit Agreement dated as of December 20, 2004, in
favor of the Administrative Agent, for its benefit and the benefit of the Lender
Parties party to the Revolving Credit Agreement referred to in the foregoing
First Letter Amendment, hereby consents to such First Letter Amendment and
hereby confirms and agrees that notwithstanding the effectiveness of such First
Letter Amendment, the Guaranty is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that, on and
after the effectiveness of such First Letter Amendment, each reference in the
Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended and
modified by such First Letter Amendment.

            GREAT WOLF RESORTS, INC.
      By:   /s/ J. Michael Schroeder         Name:   J. Michael Schroeder       
Title:   General Counsel and
Corporate Secretary     

                            GREAT BEAR LODGE OF SANDUSKY, LLC
 
                          By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
member
 
                                By:   GWR OP GENERAL PARTNER, LLC,            
its general partner
 
                                    By:   GREAT WOLF RESORTS, INC.,            
    its sole member
 
                                        By:   /s/ J. Michael Schroeder          
           

                  Name:   J. Michael Schroeder

                  Title:   General Counsel and

                      Corporate Secretary

(Signatures continued on next page)

GWR - First Letter Amendment

 



--------------------------------------------------------------------------------



 



                              GREAT BEAR LODGE OF WISCONSIN DELLS, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
member
 
                                By:   GWR OP GENERAL PARTNER, LLC, its          
  general partner
 
                                    By:   GREAT WOLF RESORTS, INC., its        
        sole member
 
                                        By:   /s/ J. Michael Schroeder          
           

                  Name:   J. Michael Schroeder

                  Title:   General Counsel and

                      Corporate Secretary

                              GREAT LAKES SERVICES, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P.,        
its sole member
 
                                By:   GWR OP GENERAL PARTNER, LLC, its          
  general partner
 
                                    By:   GREAT WOLF RESORTS, INC., its        
        sole member
 
                                        By:   /s/ J. Michael Schroeder          
           

                  Name:   J. Michael Schroeder

                  Title:   General Counsel and

                      Corporate Secretary

(Signatures continued on next page)

GWR - First Letter Amendment

 



--------------------------------------------------------------------------------



 



                          GREAT WOLF LODGE OF KANSAS CITY, LLC
 
                        By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
member
 
                            By:   GWR OP GENERAL PARTNER, LLC, its            
general partner
 
                            By:   GREAT WOLF RESORTS, INC., its sole            
member
 
                                By:   /s/ J. Michael Schroeder                  

              Name:   J. Michael Schroeder

              Title:   General Counsel and

                  Corporate Secretary

                          GREAT WOLF LODGE OF TRAVERSE CITY, LLC
 
                        By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole    
    member
 
                            By:   GWR OP GENERAL PARTNER, LLC, its            
general partner
 
                                By:   GREAT WOLF RESORTS, INC.,                
its sole member
 
                                By:   /s/ J. Michael Schroeder                  

              Name:   J. Michael Schroeder

              Title:   General Counsel and

                  Corporate Secretary

                              GLGB MANAGER III, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
        member
 
                                By:   GWR OP GENERAL PARTNER, LLC, its          
  general partner
 
                                    By:   GREAT WOLF RESORTS, INC., its        
        sole member
 
                                        By:   /s/ J. Michael Schroeder          
           

                  Name:   J. Michael Schroeder

                  Title:   General Counsel and

                      Corporate Secretary

(Signatures continued on next page)

GWR – First Letter Amendment

 



--------------------------------------------------------------------------------



 



                              GWR MICHIGAN, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
        member
 
                                By:   GWR OP GENERAL PARTNER, LLC,            
its general partner
 
                                    By:   GREAT WOLF RESORTS, INC.,            
    its sole member
 
                                        By:   /s/ J. Michael Schroeder          
           

                  Name:   J. Michael Schroeder

                  Title:   General Counsel and

                      Corporate Secretary

            NIAGARA GLENVIEW TENT & TRAILER PARK
COMPANY
      By:   /s/ J. Michael Schroeder         Name:   J. Michael Schroeder      
  Title:   Secretary     

GWR – First Letter Amendment

 



--------------------------------------------------------------------------------



 



SECOND LETTER AMENDMENT

Dated as of April 25, 2005

Citicorp North America, Inc.,
as Administrative Agent
2 Penns Way
Suite 200
New Castle, Delaware 19720

          Re: Great Wolf Resorts - Revolving Credit Facility

Ladies and Gentlemen:

          Reference is made to the Revolving Credit Agreement, dated as of
December 20, 2004, among GWR Operating Partnership, L.L.L.P. (the “Borrower”),
Great Wolf Resorts, Inc. (“Parent Guarantor”) and the subsidiaries of the
Borrower listed therein as subsidiary guarantors, or added thereto pursuant to
execution of a Guaranty Supplement, as guarantors, Citicorp North America, Inc.
(“CNAI”), as administrative agent (the “Administrative Agent”), the financial
institutions identified therein as lender parties (the “Lender Parties”), CNAI,
as collateral agent for the Lender Parties, Société Générale;, as syndication
agent, Calyon New York Branch (“Calyon”), as documentation agent, and Citigroup
Global Markets Inc., SG Americas Securities, LLC and Calyon, as joint lead
arrangers and joint book running managers, which Revolving Credit Agreement was
amended by that certain First Letter Amendment, dated as of February 10, 2005,
among the parties thereto (as so amended, the “Credit Agreement”). Capitalized
terms not otherwise defined herein shall have their respective meanings set
forth in the Credit Agreement.

          It is hereby agreed by you and us that the Credit Agreement is,
effective as of the date of this Second Letter Amendment (this “Second Letter
Amendment”), amended as follows:



  A.   Certain Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended as follows:



  1.   The definition of “Excluded Subsidiary” is amended in its entirety to
read as follows:

     “Excluded Subsidiary” at any time means (a) any direct or indirect
Subsidiary of the Borrower that is unable, or pursuant to Section 5.01(j)(ii)
will become unable, to guaranty the Obligations of the Loan Parties under the
Loan Documents at such time because it is or will be party to one or more
Excluded Subsidiary Agreements that prohibit such Excluded Subsidiary from
entering into the Guaranty set forth in Article VII or a Guaranty Supplement,
(b) any Limited Subsidiary and (c) any Preferred Securities Trust.



  2.   The following new definitions are inserted therein in proper alphabetical
order:

     “Junior Subordinated Securities” shall mean those certain junior
subordinated securities issued, in one of more tranches, by Parent Guarantor to
a Preferred Securities Trust, pursuant to documentation reasonably satisfactory
to the Administrative Agent (provided that the Administrative Agent confirms
that documentation substantially in the form of the documentation relating to
the

GWR – Second Letter Amendment

 



--------------------------------------------------------------------------------



 



Junior Subordinated Securities outstanding as of the date hereof shall be deemed
satisfactory to the Administrative Agent), which securities shall be expressly
subordinated and subject in right of payment to all other indebtedness of Parent
Guarantor.

     “Preferred Securities Trust” shall mean one or more trusts established in
connection with the issuance of any Trust Preferred Securities pursuant to a
trust agreement reasonably satisfactory to the Administrative Agent (provided
that the Administrative Agent confirms that a trust agreement substantially in
the form of the agreement relating to the Preferred Securities Trust(s) existing
on the date hereof shall be deemed satisfactory to the Administrative Agent).

     “Trust Preferred Securities” shall mean any preferred securities issued by
a Preferred Securities Trust.



  B.   Debt Covenant. Section 5.02(b)(ix) of the Credit Agreement is hereby
amended in its entirety to read as follows:

     “(ix) Junior Subordinated Securities issued by the Parent Guarantor in an
aggregate principal amount not to exceed $150,000,000 which are not secured by
any Liens and the corresponding Trust Preferred Securities issued by a Preferred
Securities Trust.”



  C.   Investments Covenant. Section 5.02(f)(ix) of the Credit Agreement is
hereby amended in its entirety to read as follows:

     “(ix) Investments by the Parent Guarantor in a Preferred Securities Trust
solely to the extent necessary to facilitate the issuance of Trust Preferred
Securities.”



  D.   Negative Pledge Covenant. Section 5.02(m)(iii) of the Credit Agreement is
hereby amended in its entirety to read as follows:

     “with respect to a Preferred Securities Trust, pursuant to any loan
documentation governing the issuance of Trust Preferred Securities permitted
under Section 5.02(b)(ix),”



  E.   Excluded Subsidiaries Covenant. Clause (ii)(w) of Section 5.02(o) of the
Credit Agreement is hereby amended in its entirety to read as follows:

     “(w) in the case of a Preferred Securities Trust only, in connection with
the incurrence by such Excluded Subsidiary of Trust Preferred Securities
permitted under Section 5.02(b)(ix),”



  F.   Maximum Leverage Ratio Covenant. Clause (i) of Section 5.04(a) of the
Credit Agreement is hereby amended by inserting at the end thereof (after the
table) the following new proviso:

     “; provided, however, that the correlative ratio for the fiscal quarter
ending June 30, 2005 shall be 5.90:1.00.”

GWR – Second Letter Amendment

2



--------------------------------------------------------------------------------



 



          This Second Letter Amendment shall become effective as of the date
first above written when, and only when, the Administrative Agent shall have
received counterparts of (i) this Second Letter Amendment executed by the
Borrower, the Administrative Agent and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Second Letter Amendment and (ii) the consent attached hereto
executed by each Guarantor. This Second Letter Amendment is subject to the
provisions of Section 9.01 of the Credit Agreement. The Borrower represents that
the factual matters described herein are true and correct as of the date hereof.

          The Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Second Letter Amendment and any instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 9.04 of the Credit Agreement.

          On and after the effectiveness of this Second Letter Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Second Letter Amendment.

          The Credit Agreement (as specifically amended by this Second Letter
Amendment), the Notes and each of the other Loan Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Second Letter
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under the Credit Agreement or any of the Loan
Documents, nor constitute a waiver of any provision of the Credit Agreement or
any of the Loan Documents.

          If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning a counterpart of this Second Letter
Amendment to Thomas S. Hornbaker, Esq., of Shearman & Sterling LLP by facsimile
(646-848-8124), with six duplicate originals by overnight courier.

          This Second Letter Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Second Letter Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this Second
Letter Amendment.

          This Second Letter Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

                          Very truly yours,
 
                        GWR OPERATING PARTNERSHIP, L.L.L.P.
 
                        By:   GWR OP General Partner, LLC, its General Partner
 
                            By:   GREAT WOLF RESORTS, INC., its sole member
 
                   

          By:   /s/ James A. Calder    

                   

              Name: James A. Calder    

              Title: Chief Financial Officer    

GWR – Second Letter Amendment

3



--------------------------------------------------------------------------------



 



(Signatures continued on next page)

GWR – Second Letter Amendment

4



--------------------------------------------------------------------------------



 



          Agreed as of the date first above written:    
 
        CITICORP NORTH AMERICA, INC.,     as Administrative Agent and as a
Lender    
 
       
By:
  /s/ Blake R. Gronich

--------------------------------------------------------------------------------

Name:  Blake R. Gronich    

  Title:  Vice President    
 
        SOCIÈTÈ GÈNÈRALE,     as a Lender    
 
       
By:
  /s/ Jerry Parisi

--------------------------------------------------------------------------------

   

  Name:  Jerry Parisi    

  Title:  MANAGING DIRECTOR    
 
        CALYON NEW YORK BRANCH,     as a Lender    
 
       
By:
  /s/ David Bowers    

       

  Name:  David Bowers    

  Title:  Director    
 
       
By:
  /s/ Jan Hazelton    

       

  Name:  Jan Hazelton    

  Title:  Director    

GWR – Second Letter Amendment

5



--------------------------------------------------------------------------------



 



CONSENT

Dated as of April 25, 2005

          Each of the undersigned, as Guarantor under the Guaranty set forth in
Article VII of the Revolving Credit Agreement dated as of December 20, 2004 (as
amended by that certain First Letter Agreement, dated as of February 10, 2005),
in favor of the Administrative Agent, for its benefit and the benefit of the
Lender Parties party to the Revolving Credit Agreement, as heretofore amended,
referred to in the foregoing Second Letter Amendment, hereby consents to such
Second Letter Amendment and hereby confirms and agrees that notwithstanding the
effectiveness of such Second Letter Amendment, the Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Second Letter
Amendment, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof or words of like import shall mean and be a reference to
the Credit Agreement, as amended and modified by the First Letter Amendment and
such Second Letter Amendment.

            GREAT WOLF RESORTS, INC.
      By:   /s/ James A. Calder         Name:   James A. Calder        Title:
 Chief Financial Officer   

                              GREAT BEAR LODGE OF SANDUSKY, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
        member
 
                                By:   GWR OP GENERAL PARTNER, LLC,            
its general partner
 
                                    By:   GREAT WOLF RESORTS,                
INC., its sole member
 
                                        By:   /s/ James A. Calder              
       

                  Name:  James A. Calder

                  Title:  Chief Financial Officer

(Signatures continued on next page)

GWR – Second Letter Amendment

 



--------------------------------------------------------------------------------



 



                              GREAT BEAR LODGE OF WISCONSIN DELLS, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole
        member
 
                                By:   GWR OP GENERAL PARTNER, LLC, its          
  general partner
 
                                    By:   GREAT WOLF RESORTS, INC., its        
        sole member
 
                                        By:   /s/ James A. Calder              
       

                  Name:   James A. Calder

                  Title:   Chief Financial Officer
 
                       

                              GREAT LAKES SERVICES, LLC
 
                            By:   GWR OPERATING PARTNERSHIP, L.L.L.P.,        
its sole member
 
                                By:   GWR OP GENERAL PARTNER, LLC, its          
  general partner
 
                                    By:   GREAT WOLF RESORTS, INC., its        
        sole member
 
                                        By:   /s/ James A. Calder              
       

                  Name:   James A. Calder

                  Title:   Chief Financial Officer

(Signatures continued on next page)

GWR – Second Letter Amendment

 



--------------------------------------------------------------------------------



 



                      GREAT WOLF LODGE OF KANSAS CITY, LLC
 
                    By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole

      member        
 
                        By:   GWR OP GENERAL PARTNER, LLC, its
general partner
 
                        By:   GREAT WOLF RESORTS, INC., its sole

          member    
 
               

          By:   /s/ James A. Calder

               

              Name: James A. Calder

              Title: Chief Financial Officer

                      GREAT WOLF LODGE OF TRAVERSE CITY, LLC
 
                    By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole member
 
                        By:   GWR OP GENERAL PARTNER, LLC, its
general partner
 
                            By:     GREAT WOLF RESORTS, INC., its sole member
 
               

          By:   /s/ James A. Calder

               

              Name: James A. Calder

              Title: Chief Financial Officer

                      GLGB MANAGER III, LLC
 
                    By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole

      member        
 
                        By:   GWR OP GENERAL PARTNER, LLC, its

          general partner
 
                            By:    GREAT WOLF RESORTS, INC., its

          sole member
 
               

          By:   /s/ James A. Calder

               

              Name: James A. Calder

              Title: Chief Financial Officer

(Signatures continued on next page)

GWR – Second Letter Amendment

 



--------------------------------------------------------------------------------



 



                      GWR MICHIGAN, LLC
 
                    By:   GWR OPERATING PARTNERSHIP, L.L.L.P., its sole member
 
                        By:   GWR OP GENERAL PARTNER, LLC,
its general partner
 
                        By:   GREAT WOLF RESORTS, INC., its sole member
 
               

          By:   /s/ James A. Calder

               

              Name:   James A. Calder

              Title:   Chief Financial Officer

              NIAGARA GLENVIEW TENT & TRAILER PARK COMPANY
 
       

  By:   /s/ James A. Calder

       

      Name:   James A. Calder

      Title:   Chief Financial Officer

GWR – Second Letter Amendment

 